DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 9th, 2021 has been entered. Claims 1-4 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed November 10th, 2020. Examiner further acknowledges applicant’s acknowledgment of examiner’s correct interpretation of the 112(f) limitation found in claims 1-2 and 4.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claim limitations in claim 1 of “a moving unit configured to move the brush in the first direction” and “a control unit configured to control driving of the moving unit, the lifting and lowering unit, and the rotating unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. Specifically, the disclosure is devoid of any structure that performs the functions in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
claim 2 of “a rod moving mechanism controlled to be driven by the control unit and configured to vertically move the rod in the lifting and lowering direction” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim limitation in claim 4 of “a vibrating unit configured to vibrate the brush” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, while the disclosure describes a structure capable of performing the function in the claim (unillustrated disc with an eccentric rotation axis, see specification paragraph [0039]), it fails to offer any guidance at all as to how that structure is incorporated into the apparatus, and fails to describe the structure in sufficient specificity that a person having ordinary skill in the art would be able to understand the metes and bounds of the claimed subject matter. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structures, materials, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structures, materials, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structures, materials, or acts for performing the claimed functions and clearly links or associates the structures, materials, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structures, materials, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “rotate” and its variations in claims 1 and 2 is used by the claim to mean “move from a first orientation to a second orientation,” while the accepted meaning 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 repeatedly uses relative language to describe object orientations without adequately defining the geometric relationships between objects. Examples of such language include: 
Claim 1 paragraph 4, which recites “a rotating unit configured to rotate the brush about an axial direction of the brush”, the brush is a three-dimensional object with a minimum of at least three potential axes of rotation. 
Claim 1 paragraph 7, which recites “a length of one side of a plane the brush orthogonal to a lifting and lowering direction is less than a length of another side of the brush orthogonal to the one side of the brush; the length of the one side of the brush is less than an opening width of the recovery box in the first direction and in a second direction orthogonal to the lifting and lowering direction (emphasis added); and the length of the other side of the brush is greater than the opening width of the recovery box in the second direction”. The one side/another side language in combination with the first/second direction language and the use of width as a generic term to describe length make the limits of what is actually being claimed unclear to a person having ordinary skill in the art.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
A statement of reasons for the indication of allowable subject matter was provided in the Non-Final Office Action mailed November 10th, 2020.

Response to Arguments
Applicant's arguments filed February 9th, 2021 have been fully considered but they are not fully persuasive. Applicant’s arguments, with respect to the rejections of claim 1 under 35 U.S.C 112(b) have been fully considered and are persuasive with respect to the rejection regarding the use of “plane” in claim 1, paragraph 6, as the amended claim instead refers to a “brush” which, unlike a plane is not generally understood to be a geometrical construct with sides of infinite length.  Therefore, the rejection has been withdrawn.  
However, the amendment does not overcome the rejection with regards to claim 1 paragraph 4, which rejected applicant’s reference to an “axial direction” as failing to make the limits of the claim clear. Applicant’s amendments have not clarified which axis is used to define the axial direction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.R.Z./Examiner, Art Unit 3723                  
                                                                                                                                                                                      

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723